COBB, Judge,
dissenting.
I agree with the result the majority reaches in this case as to all but one claim. In accordance with my special writing in Poole v. State, [Ms. CR-99-1200, August 31, 2001] - So.2d - (Ala.Crim.App.2001), I believe that Patton’s petition calls into question the trial court’s jurisdiction to render the sentence imposed upon Patton, and thus, Patton may be entitled to relief from the sentence imposed. See McCall v. State, 794 So.2d 1243 (Ala.Crim.App.2000)(“ ‘Matters concerning unauthorized sentences are jurisdictional’ Hunt v. State, 659 So.2d 998, 999 (Ala.Crim.App.1994); ... therefore, we may take notice of an illegal sentence even though [appellant] did not raise the issue in the trial court or in his brief on appeal.”). I believe that the circuit court should have granted the petition in order to determine whether Patton is entitled to relief from the imposed sentence. Therefore, I must respectfully dissent from the majority’s affirmance of the denial of Patton’s Rule 32, Ala.R.Crim.P., petition.